Citation Nr: 0500641	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  00-18 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether there was continuous cohabitation between the veteran 
and the appellant from the date of their marriage to the date 
of the veteran's death for recognition of the appellant as 
the surviving spouse of the veteran for Department of 
Veterans Affairs (VA) benefit purposes.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from September 1945 to 
March 1965.  The veteran died in September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated January 21, 2003, which vacated 
a May 2001 Board decision and remanded the case for further 
development in compliance with the Veterans Claims Assistance 
Act (VCAA).  In July 2003, the Board remanded this case.  


FINDINGS OF FACT

1.  The veteran and the appellant married in October 1951 in 
the Philippines; they did not divorce.

2.  In February 1957, the veteran was transferred to a Naval 
base in the United States while the appellant their two 
children remained in the Philippines; since the veteran was 
on active duty, there was no break in continuous cohabitation 
with the appellant at this time.  

3.  The appellant entered a relationship with the veteran's 
younger brother in January 1965, and gave birth to his son in 
March 1966. 

4.  In April 1965, the veteran stopped providing financial 
support to the appellant when he learned of her relationship 
with his brother, but he forgave the appellant which negated 
any fault on her part; he thereafter married others without 
divorcing the appellant.  

5.  There was no separation between the appellant and the 
veteran which was due to fault on the part of the appellant; 
there was no break in continuous cohabitation.


CONCLUSION OF LAW

The appellant may be recognized as the veteran's surviving 
spouse for purposes of entitlement to VA death benefits.  38 
U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 
3.53 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a letter from the RO to the claimant in February 2004.  The 
claimant was notified of VCAA as it pertained to her claim.  
She was informed of the duty to notify, the duty to assist, 
to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that she should submit 
pertinent evidence in her possession per 38 C.F.R. 
§ 3.159(b)(1).  She was advised of how and where to send this 
evidence and how to ensure that it was associated with her 
claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court stated that it recognized that where the 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
However, it indicated that the appellant had the right to 
VCAA content-complying notice and proper subsequent VA 
process.  However, the August 2004 supplemental statement of 
the case constituted subsequent process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist and to obtain records.  The 
claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The claimant has submitted lay evidence in 
support of her claim.  The RO conducted a field examination.  
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

An October 1951 Marriage Contract indicates that the veteran 
and the appellant were married in Manila, the Republic of the 
Philippines.  According to birth certificates, the appellant 
gave birth to the veteran's first daughter, [redacted], in November 
1954, and to his second daughter, [redacted], in December 1957.

A death certificate discloses that the veteran died in 
September 1995.  The record indicates that the veteran 
resided with his wife, [redacted], in Maryland at the time of his 
death.

The appellant applied for VA death benefits as the veteran's 
surviving spouse in February 1996.  She reported that she had 
not lived continuously with the veteran from the date of 
their marriage to the date of his death, and acknowledged 
that he twice remarried.

In a February 1997 affidavit, the appellant noted that she 
did not communicate with the veteran or receive financial 
support from him since April 1965.  She stated that she was 
unaware why the financial support ceased.  

A February 1997 affidavit from [redacted], notes that he had 
personal knowledge of the October 1951 marriage between the 
veteran and the appellant.

In September 1999 correspondence, the appellant explained 
that she and the veteran lived together continuously from the 
time of their marriage in October 1951 until he retired in 
the United States following his discharge from service in 
1965.  The appellant explained that she gave birth to another 
man's child during her separation from the veteran, but 
indicated that she "never lived with another man."  She 
related that the veteran sent her $45.00 per month until 
April 1965.  The appellant submitted various documents in 
support of her claim, including a copy of a December 1965 
letter from the veteran, and an August 1999 affidavit from 
[redacted], 
In December 1965 correspondence, the veteran apologized to 
the appellant for not responding to her letters.  He 
acknowledged that he was "neglecting" his family, and noted 
that his "only hope" was that "someday we will be together 
again."  While the veteran reported that he was in "trouble," 
he did not discuss the details.  He requested that the 
appellant write him monthly in Tagalog, and asked her to take 
care of her health.

In an August 1999 affidavit, [redacted], reported that she had 
personal knowledge of the October 1951 marriage between the 
veteran and the appellant.  She explained that the couple had 
two daughters, and indicated that the appellant received $45 
per month from the veteran when he was stationed in the 
United States.

During a deposition performed in conjunction with an April 
2000 field examination, the appellant testified that she and 
the veteran were married in Manila in October 1951, and lived 
together continuously until he was stationed at a naval base 
in the United States in February 1957.  See Transcript (T.) 
at 1-2.  She explained that she and their two children 
remained in the Philippines, and the veteran provided $45 a 
month to support the family.  T. at 2.  The appellant 
reported that she started a relationship with the veteran's 
younger brother in January 1965, and gave birth to his son in 
March 1966.  T. at 2.  She explained that the veteran stopped 
providing financial support when he learned of this 
relationship in April 1965.  T. at 2.  She stated that she 
wrote the veteran a letter and asked the veteran for 
forgiveness, but was told that he "already committed himself 
to another woman."  T. at 2.  The appellant noted that she 
and the veteran were never legally separated or divorced.  T. 
at 2.

In support of her claim, the appellant submitted a letter 
from the veteran dated in March 1965.  Therein, the veteran 
explained that he was looking forward to returning home to 
his family following his separation from service later that 
month.

According to the April 2000 field examination report, 
interviews with three neighbors corroborated the appellant's 
testimony.  All knew the appellant as the veteran's widow, 
and understood that she had a child with another man.  The 
veteran's cousin, [redacted], similarly explained that she knew the 
appellant as the veteran's widow, and that the couple had two 
children.  In an interview later that day, the veteran's 
second cousin, [redacted], confirmed that the veteran left the 
appellant for work in the United States in 1957.

In the June 2000 statement, [redacted], the veteran's oldest 
daughter by the appellant, explained that the relationship 
between her mother and uncle was "just an accident."  She 
suggested that her father did not return to the Philippines 
following his separation from service because he needed to 
support his children in the United States.


Analysis

The law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31); 38 
C.F.R. § 3.50(c).  A wife is a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 
C.F.R. § 3.50(a).  For VA benefits purposes, a marriage means 
a marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R.  3.1(j).

Additionally, 38 U.S.C.A. § 101(3) states that the term 
"surviving spouse" means a person who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

In addition, the United States Court of Appeals for Veterans 
Claims ("the Court") has held that 38 U.S.C.A. § 101(3) and 
38 C.F.R. § 3.50(b)(1) have set forth a two-part test to 
determine whether a spouse can be deemed to have continuously 
cohabited with a veteran even if a separation has occurred.  
Gregory v. Brown, 5 Vet. App. 108 (1993).  First, the spouse 
must be free of fault in the initial separation.  Second, the 
separation must have been procured by the veteran or due to 
his misconduct.  The Court found that the "without fault" 
requirement of the law was not a continuing one.  Rather, the 
finding of fault or without fault is to be determined on the 
basis of an analysis of the conduct at the time of 
separation.  See 38 C.F.R. § 3.53(a).  

As noted above, the record shows that the veteran and 
appellant entered into a ceremonial marriage in October 1951, 
as required by 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  
They did not divorce.  However, the evidence shows that the 
appellant did not live with the veteran continuously from the 
date of marriage to the date of the veteran's death.  

The appellant and the veteran were married in October 1951 in 
the Philippines.  In February 1957, the veteran was 
transferred to a Naval base in the United States while the 
appellant and their two children remained in the Philippines.  
The Board notes that while the veteran and the appellant did 
not physically reside together as of February 1957, this 
living apart does not represent a break in their continuous 
cohabitation because he was on active duty.  Thus, such would 
not constitute a separation.  Thus, the continuity of the 
cohabitation was not broken at that time.  See 38 C.F.R. § 
3.53(b).  

Thereafter, the veteran remained in contact with the 
appellant while he was on active duty and she was provided 
$45 per month to support their family.  In a March 1965 
letter, the veteran explained that he was looking forward to 
returning home to his family following his separation from 
service later that month.  

Meanwhile, by the appellant's own admission, the record shows 
that she began a relationship with the veteran's brother in 
January 1965, and gave birth to his son in March 1966.  She 
explained that the veteran stopped providing financial 
support when he learned of this relationship in April 1965.  

However, in a December 1965 letter, the veteran apologized to 
the appellant for not responding to her letters.  He 
acknowledged that he was "neglecting" his family, and noted 
that his "only hope" was that "someday we will be together 
again."  The veteran reported that he was in "trouble," but 
he did not discuss the details.  He requested that the 
appellant write him monthly in Tagalog, and asked her to take 
care of her health.  

The question remains as to whether there was a break in the 
continuous cohabitation that was in effect when the veteran 
left service and did not return to the Philippines to reside 
with the appellant.  The Board finds that continuous 
cohabitation is not broken.  

In this case, the field examiner made a determination that 
the appellant was truthful and straightforward.  Therefore, 
we accept that she is credible.  There is no doubt that the 
appellant engaged in infidelity and had a birth by another.  
She admits that this is the case.  In March 1965 or April 
1965, the veteran learned of the relationship and stopped 
support in April 1965.  However, in December 1965, the 
veteran wrote that he hoped that they would be together 
again.  Based upon the timing of the letter from veteran, 
only one conclusion can be reached.  The veteran, who already 
knew of the infidelity, forgave the appellant, otherwise his 
wish that they would be together again would make no sense.  

Thereafter, the veteran did not return home and married two 
others, while still married to the appellant.  The Board 
could easily find fault upon the part of the appellant, 
however, forgiveness on the veteran's part negates the fault.  
Therefore, there was no separation between the appellant and 
the veteran which was due to fault on the part of the 
appellant.  Continuous cohabitation was therefore not broken.

In light of the foregoing, the Board concludes that the 
appellant may be recognized as the veteran's surviving spouse 
for purposes of entitlement to VA death benefits.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


